947 F.2d 940
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Henry CLAY, Petitioner-Appellant,v.Edward W. MURRAY, Respondent-Appellee.
No. 91-7284.
United States Court of Appeals, Fourth Circuit.
Submitted June 11, 1991.Decided Nov. 8, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   David G. Lowe, Magistrate Judge.  (CA-89-506)
William Henry Clay, appellant pro se.
Linwood Theodore Wells, Jr., Assistant Attorney General, Richmond, Va. for appellee.
E.D.Va.
DISMISSED.
Before PHILLIPS and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
William Henry Clay seeks to appeal the magistrate judge's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254.   Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate judge.   Clay v. Murray, CA-89-506 (E.D.Va. Nov. 2, 1990;  Feb. 27, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.